The opinion of the Court was delivered by
Rogers, J.
This case was properly ruled on the authority of Mitchell’s Estate, (2 Watts 87). The Act of the 16th June 1836, extends only to appeals from the Orphans’ Court; and consequently does not touch this case.' Nor will the supposed equity authorize a review, on the' principles indicated in Downing’s Estate, (5 Watts 90). Equity follows the law; and it would be useless to grant the petition by a reference to auditors; who would be bound to decide the question in precisely the same way. The rights of the creditors are fixed, and particularly the appellant, who, by his own default, is barred, as against the fund. The Act is intended as well to quicken the diligence of the creditors, as for the security of the administrators. In administering a fanciful equity, we must be careful to do no injustice to the administrators or to other creditors, who may have been already paid. It is alleged that the notice is defective; the place of the administrators’ residence is not given; and that the advertisement, in other respects, is not as is directed in the Act. The objections are not tenable, because not true. Notice was given to the creditors, signed by the administrators, dated at Mauch Chunk, their place of residence. This is such a designation of their residence as could not be mistaken by the creditors. The publication was made in consecutive weeks, and the only reason it is apparently otherwise, is that the publication of the newspaper, in which the notice appears, was changed from one day in the week to, a subsequent day in the same week.
Decree affirmed,